 

Exhibit 10.5

 

 





 

 

 

REGISTRATION RIGHTS AGREEMENT

 

of

 

BEACON ROOFING SUPPLY, INC.

 

 

 

dated as of October 1, 2015

 

 

 

 

 

 



 

 



TABLE OF CONTENTS

 



 



  Page 1. Definitions 1 2. Registration Rights 5   (a) Shelf Registration 5  
(b) Shelf Takedowns 5   (c) Cooperation with Shelf Takedowns 5   (d) Automatic
Shelf Registration Statements 5   (e) Demand Rights 6   (f) Effectiveness of
Demand Registration 6   (g) Continued Effectiveness 6   (h) Priority on
Registration 7   (i) Postponements in Requested Registrations 7  
(j) Registration Expenses 8   (k) Registration Statement Form 8   (l) Selection
of Underwriters 8 3. Piggyback Restrictions 9   (a) Right to Piggyback 9  
(b) Underwritten Registration 9   (c) Piggyback Registration Expenses 10  
(d) Priority on Primary Registrations 10   (e) Priority on Secondary
Registrations 10 4. Registration Procedures 10 5. Indemnification 16  
(a) Indemnification by the Company 16   (b) Indemnification by CD&R Stockholder
of Registrable Securities 17   (c) Conduct of Indemnification Proceedings 18

 

 



i

 

 



TABLE OF CONTENTS

 

(continued)

 



 

 

 

  Page   (d) Contribution 18   (e) Deemed Underwriter 19   (f) Other
Indemnification 19   (g) Non-Exclusivity 19 6. Registration Expenses 19 7. Rule
144 21 8. Certain Additional Agreements 21 9. Miscellaneous 21   (a) Termination
21   (b) Holdback Agreement 21   (c) Amendments and Waivers 22   (d) Successors,
Assigns and Transferees 22   (e) Notices 22   (f) Further Assurances 24   (g) No
Inconsistent Agreements 24   (h) Entire Agreement; No Third Party Beneficiaries
24   (i) Governing Law; Jurisdiction and Forum; Waiver of Jury Trial 24  
(j) Severability 25   (k) Enforcement 25   (l) Titles and Subtitles 25   (m) No
Recourse 25   (n) Counterparts; Facsimile Signatures 25



 

 

 

 



 

 

ii

 

 



This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
October 1, 2015, by and among Beacon Roofing Supply, Inc., a Delaware
corporation (the “Company”), CD&R Roadhouse Holdings, L.P., a Cayman exempted
limited partnership, and any Person who becomes a party hereto pursuant to
Section 8(d) (each, a “CD&R Stockholder” and collectively, the “CD&R
Stockholders”). Capitalized terms used herein shall have the meaning assigned to
such terms in the text of this Agreement or in Section 1.

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of July 27,
2015, (as such agreement may be amended from time to time, the “Merger
Agreement”) by and among the Company, Beacon Leadership Acquisition I, Inc., a
Delaware corporation and a wholly owned subsidiary of the Company, Beacon
Leadership Acquisition II, LLC, a Delaware limited liability company and a
wholly owned subsidiary of the Company and CDRR Investors, Inc., a Delaware
Corporation (“Roadhouse”), the CD&R Stockholder acquired from the Company, and
the Company has issued to the CD&R Stockholder, an aggregate of 8,536,500 shares
of Common Stock, representing approximately 14.5% of all of the issued and
outstanding shares of the Company’s capital stock as of the date hereof; and

 

WHEREAS, the Company desires to provide to the CD&R Stockholders rights to
registration under the Securities Act of Registrable Securities, on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 

AGREEMENT

 

1.            Definitions. As used in this Agreement, the following capitalized
terms shall have the following respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such person.

 

“Agreement” has the meaning given to such term in the Preamble.

 

“Automatic Shelf Registration Statement” has the meaning given to such term in
Section 2(d).

 

“Block Sale” means the sale of shares of Common Stock to one or several
purchasers in a registered transaction by means of a bought deal, a block trade
or a direct sale.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.

 



  

 

 

“CD&R Stockholders” means, collectively, CD&R Roadhouse Holdings, L.P., a Cayman
exempted limited partnership, and any of its Affiliates to which it transfers
Registrable Securities pursuant to Section 8(d) hereof.

 

“Closing” means the closing of the transactions contemplated by the Merger
Agreement.

 

“Closing Date” mean the date on which the Closing occurs.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, including any shares of capital stock into which the Common Stock may
be converted (as a result of recapitalization, share exchange or similar event)
or are issued including with respect to any stock split or stock dividend, or a
successor security.

 

“Company” has the meaning given to such term in the Preamble.

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

 

“Covered Person” has the meaning given to such term in Section 5(a).

 

“Demand Registration” has the meaning given to such term in Section 2(e).

 

“Demand Request” has the meaning defined in Section 2(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” has the meaning given to such term in Section 4(a).

 

“Holdback Period” means, with respect to any registered offering covered by this
Agreement 90 days after (or such shorter period as may be agreed to by the
managing underwriter(s) for such offering) and during the 10 days before, the
effective date of the related Registration Statement or, in the case of an
underwritten takedown from a Shelf Registration Statement, 90 days after (or
such shorter period as may be agreed to by the managing underwriter(s) for such
offering) the date of the Prospectus supplement filed with the SEC in connection
with such takedown and during such prior period (not to exceed 10 days) as the
Company has given reasonable written notice to the CD&R Stockholders holding
Registrable Securities.

 

“including” means “including without limitation”.

 



2 

 

 

“Indemnified Party” has the meaning given to such term in Section 5(c).

 

“Indemnifying Party” has the meaning given to such term in Section 5(c).

 

“Lock-Up Period” shall mean the period commencing on the Closing Date and ending
on the date that is 180 days after the Closing Date.

 

“Losses” has the meaning given to such term in Section 5(a).

 

“Marketed Underwritten Offering” shall mean (i) an Underwritten Offering
pursuant to a Demand Registration or (ii) a Marketed Underwritten Shelf
Offering.

 

“Marketed Underwritten Shelf Offering” has the meaning given to such term in
Section 2(b).

 

“Merger Agreement” has the meaning given to such term in the Recitals.

 

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or any
department or agency thereof or any other entity.

 

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, relating to Registrable Securities, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

“Registration Expenses” has the meaning given to such term in Section 6.

 

“Registrable Securities” means (a) any Common Stock held by a CD&R Stockholder
and (b) any equity securities or other equity interests issued or issuable,
directly or indirectly, with respect to the securities described in clause (a)
by way of conversion or exchange thereof or stock dividends, stock splits or in
connection with a combination of shares, reclassification, recapitalization,
merger, consolidation or other reorganization. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) they are disposed of pursuant to an effective Registration Statement
under the Securities Act, (ii) they are sold to the public pursuant to Rule 144
or Rule 145 (or other exemption from registration under the Securities Act),
(iii) they shall have ceased to be outstanding, or (iv) they have been sold in a
private transaction.

 

“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including any
Prospectus, Free Writing Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

 



3 

 

 

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 145” means Rule 145 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 405” means Rule 405 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.

 

“Selling Expenses” shall mean all underwriting and brokerage discounts, selling
commissions, transfer taxes, if any, and the fees and expenses of separate
counsel and other advisors and agents, if any, to the CD&R Stockholders
associated with the CD&R Stockholders effecting any sales of Registrable
Securities under any Registration Statement.

 

“Shelf Registration Statement” has the meaning given to such term in
Section 2(a).

 

“Shelf Takedown” has the meaning given to such term in Section 2(b).

 

“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly and (ii) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests or the general partner.

 

“Underwritten Offering” means an offering registered under the Securities Act in
which securities of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public.

 

“WKSI” has the meaning given to such term in Section 2(d).

 



4 

 

 

2.             Registration Rights.

 

(a)             Shelf Registration. The Company shall file with the SEC and
thereafter use its reasonable best efforts to cause to be declared effective
promptly upon the expiration of the Lock-Up Period a registration statement on
Form S-3 or any comparable or successor form or forms or any similar short-form
registration constituting a “shelf” registration statement providing for the
registration of, and the sale by the CD&R Stockholders on a continuous or
delayed basis of, all of the Registrable Securities, pursuant to Rule 415 or
otherwise (a “Shelf Registration Statement”).

 

(b)            Shelf Takedowns. Subject to the provisions of Section 2(c)
hereof, the CD&R Stockholders shall be entitled, at any time and from time to
time when a Shelf Registration Statement is effective, to sell such Registrable
Securities held by them as are then registered pursuant to a Shelf Registration
Statement (each, a “Shelf Takedown”). The number of Shelf Takedowns that the
CD&R Stockholders may effect pursuant to this Section 2(b) shall not be limited,
provided that the number of Underwritten Offerings that may be effected
hereunder shall be limited to a total of three (3) (less any Demand Requests
made pursuant to Section 2(e)), with only two (2) such Underwritten Offerings
where the plan of distribution contemplates a customary “road show” (including
an “electronic road show”) or other substantial marketing effort by the Company
and the underwriters (any such Underwritten Offering, a “Marketed Underwritten
Shelf Offering”). Any such Shelf Takedown may be made in the United States by
and pursuant to any method or combination of methods legally available to the
CD&R Stockholders (including an underwritten offering, a direct sale to
purchasers, a sale to or through brokers, dealers or agents, a sale over the
internet, Block Sales, derivative transactions with third parties, sales in
connection with short sales and other hedging transactions). The Company shall
comply with the applicable provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by the Shelf Registration
Statement in accordance with the intended methods of disposition by the CD&R
Stockholders participating in such Shelf Takedown. The CD&R Stockholders selling
any Registrable Securities pursuant to a Shelf Takedown shall give the Company
prompt written notice of the consummation of each Shelf Takedown (whether or not
such Shelf Takedown constitutes an Underwritten Offering).

 

(c)             Cooperation with Shelf Takedowns. Upon receipt of prior written
notice by the CD&R Stockholders that they intend to effect a Shelf Takedown, the
Company shall use its reasonable best efforts to cooperate in such Shelf
Takedown, whether or not such Shelf Takedown constitutes an Underwritten
Offering, by amending or supplementing the Prospectus related to such Shelf
Registration Statement as may be reasonably requested by the CD&R Stockholders
for so long as any CD&R Stockholders hold Registrable Securities; provided that
the Company shall not be obligated to cooperate in an Underwritten Offering to
be effected by means of a Block Sale if notice of such Underwritten Offering has
not been delivered to the Company at least seven (7) Business Days prior to the
intended launch of such Block Sale.

 

(d)            Automatic Shelf Registration Statements. To the extent the
Company is a well-known seasoned issuer (as defined in Rule 405) (a “WKSI”) at a
time when it is obligated to file a Shelf Registration Statement pursuant to
this Agreement, the Company shall file an automatic shelf registration statement
(as defined in Rule 405) on Form S-3 (an “Automatic Shelf Registration
Statement”) in accordance with the requirements of the Securities Act and the
rules and regulations of the SEC thereunder, that covers the Registrable
Securities. The Company shall pay the registration fee for all Registrable
Securities to be registered pursuant to an Automatic Shelf Registration
Statement at the time of filing of the Automatic Shelf Registration Statement
and shall not elect to pay any portion of the registration fee on a deferred
basis. The Company shall use its reasonable best efforts to remain a WKSI (and
not to become an ineligible issuer (as defined in Rule 405)) during the period
during which any Automatic Shelf Registration Statement is effective. If at any
time following the filing of an Automatic Shelf Registration Statement when the
Company is required to re-evaluate its WKSI status the Company determines that
it is not a WKSI, the Company shall use its reasonable best efforts to
post-effectively amend the Automatic Shelf Registration Statement to a Shelf
Registration Statement that is not automatically effective or file a new Shelf
Registration Statement or, if the Company is not eligible at such time to file a
Shelf Registration Statement, a Registration Statement on Form S-1; have such
Registration Statement declared effective by the SEC; and keep such Registration
Statement effective during the period during which such Shelf Registration
Statement or Registration Statement on Form S-1 is required to be kept effective
in accordance with Section 2(g) hereof.

 



5 

 

 

(e)             Demand Rights. After the expiration of the Lock-up Period, in
the event the Company ceases to be eligible to register Registrable Securities
on Form S-3 or has failed to perform its obligations under Section 2(a), the
CD&R Stockholders shall have the right on two (2) occasions (less the number of
any Marketed Underwritten Shelf Offerings requested pursuant to Section 2(b)) to
require the Company to file a registration statement under the Securities Act in
respect of all or a portion of Registrable Securities owned by the CD&R
Stockholders (so long as such request covers at least $25,000,000 worth of the
then current value of shares of Common Stock), by delivering to the Company
written notice stating that such right is being exercised, specifying the number
of Registrable Securities owned by the CD&R Stockholders to be included in such
registration, and describing the intended method of distribution thereof (each,
a “Demand Request” and any registration effected pursuant thereto, a “Demand
Registration”). Notwithstanding the foregoing, the Company shall not be required
to file any Registration Statement pursuant to a Demand Request within 90 days
after the effective date of a previous Demand Registration or any previous
Registration Statement in which the holders of Registrable Securities were given
piggyback rights pursuant to Section 3 in which there was no reduction in the
number of Registrable Securities to be included, and in each case, in which the
sale of the Registrable Securities included therein was consummated. The Company
shall comply with the applicable provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by the Demand
Registration in accordance with the intended methods of disposition by the CD&R
Stockholders.

 

(f)             Effectiveness of Demand Registration. As promptly as
practicable, but in no event later than 20 business days after the Company
receives a Demand Request pursuant to Section 2(e) hereof, the Company shall
file with the SEC and thereafter use its reasonable best efforts to cause to be
declared effective promptly a registration statement on the appropriate form (it
being agreed that, subject to Section 2(l) hereof, such Registration Statement
shall be an Automatic Shelf Registration Statement, if then available to the
Company) providing for the registration of such number of Registrable Securities
the CD&R Stockholders shall have requested be registered for distribution in
accordance with such intended method of distribution; provided, however, no sale
shall be made by any CD&R Stockholder pursuant to any Demand Registration prior
to the expiration of the Lock-Up Period, except with the prior written consent
of the Company. The Company shall comply in all material respects with the
applicable provisions of the Securities Act with respect to the disposition of
all Registrable Securities covered by any such registration statement in
accordance with the intended method or methods of disposition by the CD&R
Stockholders.

 



6 

 

 

(g)            Continued Effectiveness. The Company shall use its reasonable
best efforts to keep (A) any Shelf Registration Statement filed pursuant to this
Agreement continuously effective and usable for the resale of the Registrable
Securities covered thereby until the earlier of (i) three (3) years from the
effective date of such Shelf Registration Statement and (ii) the date on which
all of the Registrable Securities covered by such Shelf Registration Statement
have been sold pursuant to such Shelf Registration Statement and (B) any
Registration Statement filed pursuant to a Demand Request effective for a period
of at least 180 days after the effectiveness thereof or such shorter period
during which all Registrable Securities included therein shall have actually
been sold (such period, the “Effective Period”); provided, however, that in the
event the Company suspends, postpones or delays the filing of a Registration
Statement required to be filed pursuant to this Agreement, the Effective Period
shall be extended by the duration of each such applicable suspension,
postponement or delay.

 

(h)            Priority on Demand Registration or Shelf Takedown. If any of the
Registrable Securities registered pursuant to a Demand Request or a Shelf
Takedown are to be sold in a Marketed Underwritten Offering, and the managing
underwriter(s) advise the CD&R Stockholders that in its good faith opinion the
total number or dollar amount of Registrable Securities proposed to be sold in
such Marketed Underwritten Offering (including securities proposed to be
included by other holders of securities entitled to include securities in such
Registration Statement pursuant to incidental or piggyback registration rights),
is such as to adversely affect the success of such offering, then there shall be
included in such Marketed Underwritten Offering the number or dollar amount of
Registrable Securities that in the good faith opinion of such managing
underwriter(s) can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows, unless the
underwriters require a different allocation:

 

(i)              first, to the CD&R Stockholders requesting such registration
pro rata on the basis of the percentage of Registrable Securities owned by each
such CD&R Stockholder relative to the number of Registrable Securities owned by
all CD&R Stockholders, until with respect to each such CD&R Stockholder, all
Registrable Securities requested for registration by such Holders have been
included in such registration;

 

(ii)            second, the securities for which inclusion in such Registration
Statement was requested by the Company; and

 

(iii) third, Common Stock requested by other holders of Common Stock (each, a
“Piggybacking Holder”) to be included in such Marketed Underwritten Offering, on
a pro rata basis or in such other manner as such Piggybacking Holders shall
agree.

 



7 

 

 

Notwithstanding the foregoing, no securities other than Registrable Securities
held by the CD&R Stockholders shall be eligible for inclusion in the total
number or dollar amount of Registrable Securities proposed to be sold in any
Block Sale effected pursuant to Section 2(b) or Section 2(e) of this Agreement.

 

(i)              Postponements in Requested Registrations. If the filing,
initial effectiveness or continued use of a Registration Statement, including a
Shelf Registration Statement, filed hereunder would require the Company to make
a public disclosure of material non-public information, which disclosure in the
good faith judgment of the Board (after consultation with external legal
counsel) (i) would be required to be made in any Registration Statement so that
such Registration Statement would not be materially misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement or (iii) would reasonably be
expected to adversely affect in any material respect the Company or its business
or the Company’s ability to effect a bona fide material proposed acquisition,
disposition, financing, reorganization, recapitalization or similar transaction,
then the Company may, upon giving prompt written notice of such action to the
CD&R Stockholders participating in such registration, delay the filing or
initial effectiveness of, or suspend use of, such Registration Statement;
provided that the Company shall not be permitted to do so (x) more than once in
any 6-month period or (y) for any single period of time in excess of 90 days, or
for periods exceeding, in the aggregate, 90 days during any 12-month period. In
the event that the Company exercises its rights under the preceding sentence,
such CD&R Stockholders agree to suspend, promptly upon receipt of the notice
referred to above, the use of any Prospectus relating to such registration in
connection with any sale or offer to sell Registrable Securities. If the Company
so postpones the filing of a Prospectus or the effectiveness of a Registration
Statement, the demanding CD&R Stockholder shall be entitled to withdraw such
request and, if such request is withdrawn, such registration request shall not
count for the purposes of the limitations set forth in Section 2(e). The Company
shall promptly give the CD&R Stockholders requesting registration thereof
pursuant to this Section 2 written notice of any postponement made in accordance
with the preceding sentence.

 

(j)              Registration Expenses. The Company shall pay, and shall be
responsible for, all Registration Expenses in connection with any registrations
and offerings pursuant to this Section 2, including any underwritten offering,
direct sales to purchasers, sales to or through brokers, dealers or agents,
derivative transactions with third parties, sales in connection with short sales
and other hedging transactions, that are effectuated pursuant to this Section 2;
provided, however, that the CD&R Stockholders shall pay all Selling Expenses, if
any, with respect to Registrable Securities sold by them.

 

(k)            Selection of Underwriters. The lead underwriters of any
Underwritten Offering effected pursuant to a Demand Registration or a Shelf
Takedown shall be selected by the CD&R Stockholders, subject to the consent, not
to be unreasonably withheld, of the Company. If the CD&R Stockholders intend
that the Registrable Securities requested to be covered by a Demand Registration
shall be distributed by means of an Underwritten Offering, the CD&R Stockholders
shall so advise the Company in writing. The right of any CD&R Stockholder to
participate in an Underwritten Offering pursuant to this Section 2 will be
conditioned upon such CD&R Stockholder’s participation in such underwriting and
the inclusion of such CD&R Stockholder’s Registrable Securities in the
underwriting and each such CD&R Stockholder will (together with the Company and
any Piggybacking Holder distributing its securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter(s)
selected for such underwriting (including pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s)),
provided that (A) no CD&R Stockholder shall be required to sell more than the
number of Registrable Securities that such CD&R Stockholder has requested the
Company to include in any registration and (B) if any CD&R Stockholder
disapproves of the terms of the underwriting, such CD&R Stockholder may elect to
withdraw therefrom by written notice to the Company, the managing underwriter(s)
and, in connection with an Underwritten Offering pursuant to this Section 2, the
other CD&R Stockholders, provided, further, that no such Person (other than the
Company) shall be required to make any representations or warranties other than
(x) those related to the title and ownership of, and power and authority to
transfer, Registrable Securities and (y) those related to the accuracy and
completeness of statements made in a Registration Statement, Prospectus or other
document in reliance upon, and in conformity with, written information prepared
and furnished to the Company or the managing underwriter(s) by such Person
pertaining exclusively to such CD&R Stockholder. Notwithstanding the foregoing,
no CD&R Stockholder shall be required to agree to any indemnification
obligations on the part of such CD&R Stockholder that are greater than its
obligations pursuant to Section 5.

 



8 

 

 

3.             Piggyback Restrictions.

 

(a)             Right to Piggyback. Whenever the Company proposes to register
any of its securities for its own account (other than (x) a registration
pursuant to this Agreement or (y) a registration relating solely to employee
benefit plans, or relating to a registration relating solely to the sale of debt
or convertible debt instruments) and the registration form to be filed may be
used for the registration or qualification for distribution of Registrable
Securities, the Company will give written notice at least fifteen (15) days
before the anticipated filing date to the CD&R Stockholders of its intention to
effect such a registration and will include in such registration all Registrable
Securities held by the CD&R Stockholders with respect to which the Company has
received from the CD&R Stockholder a written request for inclusion therein
within ten (10) days after the date of the Company’s notice (a “Piggyback
Registration”). If the CD&R Stockholder has made such a written request, it may
withdraw its or any Registrable Securities from such Piggyback Registration by
giving written notice to the Company and the managing underwriter(s), if any, on
or before the fifth (5th) day prior to the planned effective date of such
Piggyback Registration. The Company may terminate or withdraw any registration
under this Section 3 prior to the effectiveness of such registration, whether or
not the CD&R Stockholder has elected to include Registrable Securities in such
registration, and, except for the obligation to pay Registration Expenses
pursuant to Section 3(c), the Company will have no liability to the CD&R
Stockholder in connection with such termination or withdrawal.

 

(b)            Underwritten Registration. If the registration referred to in
Section 3(a) is proposed to be an Underwritten Offering, the Company will so
advise the CD&R Stockholders as a part of the written notice given pursuant to
Section 3(a). In such event, the right of any CD&R Stockholder to registration
pursuant to this Section 3 will be conditioned upon such CD&R Stockholder’s
participation in such underwriting and the inclusion of such CD&R Stockholder’s
Registrable Securities in the underwriting, and any CD&R Stockholder that holds
Registrable Securities that are to be sold in such offering will (together with
the Company and any other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such offering by the Company. If the
CD&R Stockholder disapproves of the terms of the underwriting, the CD&R
Stockholder may elect to withdraw therefrom by written notice to the Company and
the managing underwriter(s).

 



9 

 

 

(c)             Piggyback Registration Expenses. The Company will pay all
Registration Expenses in connection with any Piggyback Registration, whether or
not any registration or prospectus becomes effective or final; provided,
however, that the CD&R Stockholders shall pay all Selling Expenses, if any, with
respect to Registrable Securities sold by them.

 

(d)            Priority on Primary Registrations. If a Piggyback Registration
relates to a primary Underwritten Offering on behalf of the Company, and the
managing underwriter(s) advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold without adversely affecting the marketability of such
offering, the Company will include in such registration or prospectus only such
number of securities that in the opinion of such underwriters can be sold
without adversely affecting the marketability of the offering, which securities
will be so included in the following order of priority: (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration by the CD&R Stockholders on a pro
rata basis relative to the total number of Registrable Securities requested to
be included therein by all CD&R Stockholders, until with respect to each such
CD&R Stockholder, all Registrable Securities requested for registration by such
CD&R Stockholders have been included in such registration and (iii) third,
Common Stock requested by any other persons to be included in the Piggyback
Registration, on a pro rata basis relative to the total number of Registrable
Securities requested to be included in the Piggyback Registration by such other
requesting persons, or in such other manner as such other requesting persons
shall agree.

 

(e)             Priority on Secondary Registrations. If a Piggyback Registration
relates to a secondary Underwritten Offering on behalf of other holders of the
Company’s securities, and the managing underwriter(s) advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number which can be sold without adversely
affecting the marketability of the offering, the Company will include in such
registration only such number of securities that in the opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering, which securities shall include securities requested to be included
therein by the holder(s) making demand for such Underwritten Offering together
with any Registrable Securities requested to be included in such registration by
the CD&R Stockholders on a pro rata basis relative to the number of total shares
of Common Stock requested to be included therein by such other holder(s) and the
number of Registrable Securities requested to be included therein by the CD&R
Stockholders.

 

4.             Registration Procedures. If and whenever the Company is required
to use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 2, the Company shall
effect such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of such Registrable
Securities and shall, as expeditiously as possible:

 



10 

 

 

(a)             prepare and file, in each case as promptly as practicable, with
the SEC a Registration Statement or Registration Statements on such form as
shall be available for the sale of the Registrable Securities by the CD&R
Stockholders thereof or by the Company in accordance with the intended method or
methods of distribution thereof, make all required filings with FINRA, and, if
such Registration Statement is not automatically effective upon filing, use its
reasonable best efforts to cause such Registration Statement to be declared
effective as soon as practicable and to remain effective as provided herein;
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including free writing prospectuses under
Rule 433 (each a “Free Writing Prospectus”)), the Company shall furnish or
otherwise make available to the CD&R Stockholders, their counsel and the
managing underwriter(s), if any, copies of all such documents proposed to be
filed (including exhibits thereto), which documents will be subject to the
reasonable review and comment of such counsel, and such other documents
reasonably requested by such counsel, including any comment letter from the SEC,
and, if requested by such counsel, provide such counsel reasonable opportunity
to participate in the preparation of such Registration Statement and each
Prospectus included therein and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s books and records, officers, accountants and other
advisors. The Company shall not file any such Registration Statement or
Prospectus, or any amendments or supplements thereto (including Free Writing
Prospectuses) with respect to a Demand Registration to which CD&R Stockholders
or the managing underwriter(s), if any, shall reasonably object, in writing, on
a timely basis, unless, in the opinion of the Company, such filing is necessary
to comply with applicable law;

 

(b)            prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith and
such Free Writing Prospectuses and Exchange Act reports as may be necessary to
keep such Registration Statement continuously effective during the period
provided herein and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement; and cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act in each
case, until such time as all of such securities have been disposed of in
accordance with the intended method or methods of disposition by the seller or
sellers thereof set forth in such Registration Statement;

 

(c)             notify each selling CD&R Stockholder of Registrable Securities,
its counsel and the managing underwriter(s) of any Underwritten Offering (i)
when an Registration Statement, pre-effective amendment to any Registration
Statement, Prospectus or any Prospectus supplement or post-effective amendment
or any Free Writing Prospectus has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceedings for that purpose,
(iv) if at any time the Company has reason to believe that the representations
and warranties of the Company contained in any agreement (including any
underwriting agreement) contemplated by Section 4(n) below cease to be true and
correct, (v) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of such
Registrable Securities for sale in any jurisdiction, or the initiation of any
proceeding for such purpose, and (vi) of the happening of any event that makes
any statement made in such Registration Statement or related Prospectus, Free
Writing Prospectus, amendment or supplement thereto, or any document
incorporated or deemed to be incorporated therein by reference, as then in
effect, untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (which notice shall notify the selling CD&R Stockholders
only of the occurrence of such an event and shall provide no additional
information regarding such event to the extent such information would constitute
material non-public information);

 



11 

 

 

(d)            use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;

 

(e)             if requested by the CD&R Stockholders, or, in the case of an
Underwritten Offering, the managing underwriter(s) of such Underwritten
Offering, promptly include in a Prospectus supplement or post-effective
amendment such information as the CD&R Stockholders or such managing
underwriter(s), as the case may be, may reasonably request in order to
facilitate the disposition of the Registrable Securities in accordance with the
intended method or methods of distribution of such securities set forth in the
Registration Statement and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received such request; provided, however, that the Company shall not
be required to take any actions under this Section 4(e) that are not, in the
opinion of counsel for the Company, in compliance with applicable law;

 

(f)             deliver to each selling CD&R Stockholder of Registrable
Securities, its counsel, and the underwriters, if any, without charge, as many
copies of the Prospectus or Prospectuses (including each form of Prospectus) and
each amendment or supplement thereto (including any Free Writing Prospectus) as
such Persons may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition thereof; and the Company, subject to the last
paragraph of this Section 4, hereby consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling CD&R Stockholders of
Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto;

 



12 

 

 

(g)            use its reasonable best efforts to register or qualify or
cooperate with the selling CD&R Stockholders of Registrable Securities, the
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions within the United States as
any seller or underwriter reasonably requests in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and to take
any other action that may be necessary or advisable to enable such CD&R
Stockholders of Registrable Securities to consummate the disposition of such
Registrable Securities in such jurisdiction in accordance with the intended
method or methods of disposition thereof; provided, however, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this Section 4(g),
(ii) subject itself to taxation in any jurisdiction wherein it is not so subject
or (iii) take any action that would subject it to general service of process in
any such jurisdiction where it is not then so subject;

 

(h)            cooperate with the selling CD&R Stockholders of Registrable
Securities and the managing underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates (not bearing any legends) representing
Registrable Securities to be sold after receiving written representations from
each CD&R Stockholder of such Registrable Securities that the Registrable
Securities represented by the certificates so delivered by such CD&R Stockholder
will be transferred in accordance with the Registration Statement, and enable
such Registrable Securities to be in such denominations and registered in such
names as the managing underwriter(s), if any, or CD&R Stockholders may request
at least two Business Days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within 10 Business Days
prior to having to issue the securities;

 

(i)              upon the occurrence of any event contemplated by
Section 4(c)(vi) above, prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

(j)              provide and cause to be maintained a transfer agent and
registrar for all such Registrable Securities from and after the effective date
of such Registration Statement;

 



13 

 

 

(k)            use its reasonable best efforts to cause all shares of
Registrable Securities covered by any Registration Statement to be listed on
each primary national securities exchange (if any) on which shares of the
particular class of Registrable Securities are at that time listed;

 

(l)              in the case of any Underwritten Offering in which any CD&R
Stockholder participates, enter into an underwriting agreement containing such
provisions (including provisions for indemnification, lockups, opinions of
counsel and comfort letters), and take all such other customary and reasonable
actions as the managing underwriters of such offering may request in order to
facilitate the disposition of such Registrable Securities, including adding
information requested by the managing underwriters to the Prospectus, and making
such representations and warranties to the holders of such Registrable
Securities and the underwriters, if any, with respect to the business of the
Company and its material subsidiaries, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings, and, if true, confirm
the same if and when requested;

 

(m)          in the case of any Underwritten Offering in which any CD&R
Stockholder participates, (A) make reasonably available, for inspection by the
managing underwriters of such Underwritten Offering and one law firm and
accounting firm acting for such managing underwriters, pertinent corporate
documents and financial and other records of the Company and its subsidiaries
and controlled Affiliates, (B) cause the Company’s officers and employees to
supply information reasonably requested by such managing underwriters or law
firm or accounting firm in connection with such offering, (C) make the Company’s
independent auditor available for any such managing underwriters’ due diligence
and have them provide customary comfort letters to such underwriters in
connection therewith and to each CD&R Stockholder selling Registrable Securities
in such offering (unless such accountants shall be prohibited from so addressing
such letters by applicable standards of the accounting profession) and (D) cause
the Company’s outside counsel to furnish customary legal opinions and updates
thereof (which legal opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriter(s)) to such underwriters, covering the
matters customarily covered in opinions requested in underwritten offerings and
such other matters as may be reasonably requested by such counsel and
underwriters; provided, however, that any such records and other information
provided under clauses (A) and (B) above that is not generally publicly
available shall be subject to such confidential treatment as is customary for
underwriters’ due diligence reviews;

 

(n)            in the case of any Underwritten Offering in which any CD&R
Stockholder participates, cause its management to use their reasonable best
efforts to support the marketing of the Registrable Securities covered by the
Registration Statement (including participation in such number of “road shows”
as the underwriter(s) reasonably request, and in any management diligence
meetings or teleconferences as the underwriter(s) or their counsel reasonably
request);

 



14 

 

 

(o)            cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the FINRA; and

 

(p)            otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of any Registration
Statement, which earnings statement will satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder.

 

The Company may require each CD&R Stockholder of Registrable Securities as to
which any registration is being effected to furnish to the Company in writing
such information required in connection with such registration regarding such
seller and the distribution of such Registrable Securities as the Company may,
from time to time, reasonably request and the Company may exclude from such
registration the Registrable Securities of any CD&R Stockholder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

 

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any CD&R Stockholder covered thereby by name, or
otherwise identifies such CD&R Stockholder as the holder of any securities of
the Company, without first furnishing or otherwise making available to such CD&R
Stockholder a copy of any such amendment or supplement no less than five
Business Days prior to the filing of such amendment or supplement (unless and to
the extent such amendment or supplement is required by law to be filed earlier)
and including all comments reasonably and timely requested by such CD&R
Stockholder thereon.

 

If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the CD&R Stockholders, the Company
agrees that it shall use its reasonable best efforts to include in such
registration statement such disclosures as may be required by Rule 430B under
the Securities Act (referring to the unnamed selling security holders in a
generic manner by identifying the initial offering of the securities to the CD&R
Stockholders) in order to ensure that the CD&R Stockholders may be added to such
Shelf Registration Statement at a later time through the filing of a Prospectus
supplement rather than a post-effective amendment.

 

Each CD&R Stockholder holding Registrable Securities agrees if such CD&R
Stockholder has Registrable Securities covered by such Registration Statement
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Sections 4(c)(ii), 4(c)(iii), 4(c)(iv), 4(c)(v) and
4(c)(vi) hereof, such CD&R Stockholder will promptly discontinue disposition of
such Registrable Securities covered by such Registration Statement or Prospectus
until such CD&R Stockholder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 4(i) hereof, or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus;
provided, however, that the time periods under Section 2 with respect to the
length of time that the effectiveness of a Registration Statement must be
maintained shall automatically be extended by the amount of time the CD&R
Stockholder is required to discontinue disposition of such securities.

 



15 

 

 

5.             Indemnification.

 

(a)             Indemnification by the Company. The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each CD&R Stockholder of Registrable Securities whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees of each of them, each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) each such CD&R Stockholder and the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each such controlling person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (each such person being referred to herein
as a “Covered Person”), from and against any and all losses, claims, damages,
liabilities, costs (including costs of preparation and reasonable attorneys’
fees and any legal or other fees or expenses incurred by such party in
connection with any investigation or proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue or alleged untrue statement of
a material fact contained in any Prospectus, Registration Statement or Free
Writing Prospectus or any amendment thereof or supplement thereto or any
document incorporated by reference therein or based on any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder applicable to the Company and relating to any
action or inaction in connection with the related offering of Registrable
Securities, and will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based on any untrue statement or omission by such Covered Person relating to
such Covered Person or its Affiliates (other than the Company or any of its
Subsidiaries), but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, Free Writing Prospectus or any amendment thereof or
supplement thereto, or any document incorporated by reference therein, in each
case in reliance upon and in conformity with written information furnished to
the Company by such Covered Person with respect to such Covered Person for use
therein. It is agreed that the indemnity agreement contained in this
Section 5(a) shall not apply to amounts paid in settlement of any such Loss or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld).

 

(b)            Indemnification by CD&R Stockholder of Registrable Securities. As
a condition to including any Registrable Securities in any Registration
Statement filed in accordance with Section 4 hereof, the Company shall have
received an undertaking reasonably satisfactory to it from the prospective
seller of such Registrable Securities to indemnify, to the fullest extent
permitted by law, severally and not jointly with any other CD&R Stockholders
holding Registrable Securities, the Company, its directors and officers and each
Person who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) the Company and all other prospective sellers,
from and against all Losses arising out of or based on any untrue or alleged
untrue statement of a material fact contained in any such Registration
Statement, Prospectus or Free Writing Prospectus or any amendment thereof or
supplement thereto, or any document incorporated by reference therein, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company, such directors, controlling persons and prospective
sellers for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such Loss, in each case to the extent, but
only to the extent, that such untrue statement or omission is made in such
Registration Statement, Prospectus or Free Writing Prospectus or any amendment
thereof or supplement thereto, or any document incorporated by reference
therein, in each case in reliance upon and in conformity with written
information furnished to the Company by such CD&R Stockholder with respect to
such CD&R Stockholder for inclusion in such Registration Statement, Prospectus
or Free Writing Prospectus or any amendment thereof or supplement thereto, or
any document incorporated by reference therein; provided, however, that the
obligations of such CD&R Stockholder hereunder shall not apply to amounts paid
in settlement of any such Losses (or actions in respect thereof) if such
settlement is effected without the consent of such CD&R Stockholder (which
consent shall not be unreasonably withheld); and provided, further, that the
liability of such CD&R Stockholder of Registrable Securities shall be limited to
the net proceeds received by such selling CD&R Stockholder from the sale of
Registrable Securities covered by such Registration Statement.

 



16 

 

 

(c)             Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party; in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at the Indemnifying Party’s expense; provided, further, however,
that the Indemnifying Party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld).
The Indemnifying Party shall not consent to entry of any judgment or enter into
any settlement that (x) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release, in
form and substance reasonably satisfactory to the Indemnified Party, from all
liability in respect of such claim or litigation for which such Indemnified
Party would be entitled to indemnification hereunder or (y) involves the
imposition of equitable remedies or the imposition of any obligations on the
Indemnified Party or adversely affects such Indemnified Party other than as a
result of financial obligations for which such Indemnified Party would be
entitled to indemnification hereunder.

 



17 

 

 

(d)            Contribution. If the indemnification provided for in this
Section 5 is unavailable to an Indemnified Party in respect of any Losses (other
than in accordance with its terms), then each applicable Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and such Indemnified Party, on the other hand, in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent any such action, statement
or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling CD&R Stockholder holding Registrable Securities shall not be
required to contribute any amount in excess of the amount that such Indemnifying
Party has otherwise been, or would otherwise be, required to pay pursuant to
Section 5(b) by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 



18 

 

 

(e)             Non-Exclusivity. The obligations of the parties under this
Section 5 shall be in addition to any liability which any party may otherwise
have to any other party.

 

6.              Registration Expenses. All fees and expenses incurred in the
performance of or compliance with this Agreement by the Company including (i)
all registration and filing fees (including fees and expenses (A) with respect
to filings required to be made with the SEC, all applicable securities exchanges
and/or FINRA and (B) of compliance with securities or blue sky laws, including
any fees and disbursements of counsel for the underwriters in connection with
blue sky qualifications of the Registrable Securities pursuant to Section 4(g)),
(ii) printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriter(s), if any, of an Underwritten Offering,
or by the CD&R Stockholders, (iii) messenger, telephone and delivery expenses of
the Company, (iv) fees and disbursements of counsel for the Company, (v)
expenses of the Company incurred in connection with any road show, and (vi) fees
and disbursements of all independent registered public accounting firms referred
to in Section 4(m) hereof (including the expenses of any “cold comfort” letters
required by this Agreement) and any other persons, including special experts
retained by the Company, shall be borne by the Company whether or not any
Registration Statement is filed or becomes effective (all such expenses,
“Registration Expenses”). In addition, the Company shall pay its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange on which similar securities issued by
the Company are then listed and rating agency fees and the fees and expenses of
any Person, including special experts, retained by the Company.

 

The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any CD&R Stockholder holding Registrable Securities or by
any underwriter, (ii) any underwriter’s fees (including discounts, commissions
or fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals) relating to the distribution of the Registrable
Securities (other than with respect to Registrable Securities sold by the
Company), (iii) expenses (other than the Company’s internal expenses) in
connection with any offering pursuant to a Demand Request or Shelf Takedown
begun pursuant to Section 2, the request of which has been subsequently
withdrawn by the demanding CD&R Stockholder unless (x) the withdrawal is based
upon (A) any fact, circumstance, event, change, effect or occurrence that
individually or in the aggregate with all other facts or circumstances, events,
changes, effects or occurrences has a material adverse effect on the Company or
(B) material adverse information concerning the Company that the Company had not
publicly disclosed at least forty-eight (48) hours prior to such registration
request or that the Company had not otherwise notified, in writing, the
demanding CD&R Stockholder of at the time of such request, (y) the CD&R
Stockholder issuing such Demand Request or requesting such Shelf Takedown, as
applicable, has not withdrawn two Demand Requests relating to Underwritten
Offerings of a type not covered by the foregoing clauses (iii)(x)(A) or
(iii)(x)(B) or (z) after the demanding CD&R Stockholder’s withdrawal of two such
Demand Requests where such withdrawal is not covered by clauses (iii)(x)(A) or
(iii)(x)(B), such demanding CD&R Stockholder agrees to forfeit its right to one
Demand Registration pursuant to Section 2 with respect to the limit set forth in
Section 2(e) or (iv) any other expenses of the CD&R Stockholders holding
Registrable Securities not specifically required to be paid by the Company
pursuant to the first paragraph of this Section 6.

 



19 

 

 

7.              Rule 144. The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any of the CD&R
Stockholders, make publicly available such information so long as necessary to
permit sales of Registrable Securities pursuant to Rule 144), and it will take
such further action as any CD&R Stockholder of Registrable Securities (or, if
the Company is not required to file reports as provided above, any of the CD&R
Stockholders) may reasonably request, all to the extent required from time to
time to enable such CD&R Stockholder to sell shares of Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144. Upon the request of any CD&R Stockholder of
Registrable Securities, the Company will deliver to such CD&R Stockholder a
written statement as to whether it has complied with such requirements and will,
within the limitations of the exemption provided by Rule 144 (as such rule may
be amended from time to time) or any similar rule enacted by the Commission,
instruct the transfer agent to remove the restrictive legend affixed to any
Common Stock to enable such shares to be sold in compliance with Rule 144 (as
such rule may be amended from time to time) or any similar rule enacted by the
Commission.

 

8.             Miscellaneous.

 

(a)             Termination. The provisions of this Agreement (other than
Section 5) shall terminate upon the earliest to occur of (i) its termination by
the written agreement of all parties hereto or their respective successors in
interest, (ii) the date on which the CD&R Stockholders cease to own any Common
Stock and (iii) the dissolution, liquidation or winding up of the Company.
Nothing herein shall relieve any party from any liability for the breach of any
of the agreements set forth in this Agreement.

 

(b)            Holdback Agreement. In consideration for the Company agreeing to
its obligations under this Agreement, each CD&R Stockholder agrees in connection
with any Underwritten Offering of the Company’s Common Stock (whether or not
such CD&R Stockholder is participating in such transaction) upon the request of
the Company and the underwriter(s) managing such Underwritten Offering, not to
effect (other than pursuant to such registration) any public sale or
distribution of Common Stock, including, but not limited to, any sale pursuant
to Rule 144, or make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of, or enter into any swap or other arrangement that
transfers to another Person any of the economic consequences of ownership of,
any Common Stock, any other equity securities of the Company or any securities
convertible into or exchangeable or exercisable for any equity securities of the
Company without the prior written consent of the Company or such underwriters,
as the case may be, during the Holdback Period.

 

If any registration pursuant to Section 2 of this Agreement shall be in
connection with any Underwritten Offering, the Company will not effect any
public sale or distribution of any common equity (or securities convertible into
or exchangeable or exercisable for common equity) (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms promulgated for
similar purposes or (ii) filed in connection with an exchange offer or any
employee benefit or dividend reinvestment plan) for its own account, during the
Holdback Period.

 



20 

 

 

(c)             Amendments and Waivers. This Agreement may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if any such amendment, action or omission
to act, has received the written consent of the Company and each of the CD&R
Stockholders. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms. Any CD&R Stockholder
may waive (in writing) the benefit of any provision of this Agreement with
respect to itself for any purpose. Any such waiver shall constitute a waiver
only with respect to the specific matter described in such writing and shall in
no way impair the rights of the CD&R Stockholder granting such waiver in any
other respect or at any other time.

 

(d)            Successors, Assigns and Transferees. This Agreement may not be
assigned without the prior written consent of the Company. Notwithstanding the
foregoing, the CD&R Stockholder may assign its rights hereunder to Clayton,
Dubilier & Rice Fund VIII, L.P., or any Affiliate thereof, or any other entity
that is managed by Clayton, Dubilier & Rice, LLC; provided, however, that no
CD&R Stockholder may assign its rights hereunder to any limited partner of an
investment fund (including Clayton, Dubilier & Rice Fund VIII, L.P. or any
Affiliated investment fund) managed by Clayton, Dubilier & Rice, LLC. The CD&R
Stockholders acknowledge that no limited partner of an investment fund managed
by Clayton, Dubilier & Rice, LLC will be deemed to be a CD&R Stockholder for
purposes of this Agreement.

 

(e)             Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given:

 

If to the Company, to:

Beacon Roofing Supply, Inc.



505 Huntmar Park Drive, Suite 300



Herndon, Virginia 20170



Attention: Joe Nowicki
Facsimile: (703) 437-1919
E-mail: jnowicki@becn.com



 

with a copy (which shall not constitute notice) to:


Beacon Roofing Supply, Inc.



5244 River Road, Second Floor



Bethesda, Maryland 20816



Attention: Ross D. Cooper
Facsimile: (301) 272-2125
E-mail: rcooper@becn.com

 

 




21 

 


if to a CD&R Stockholder, to:

c/o Clayton, Dubilier & Rice, LLC
375 Park Avenue



18th Floor
New York, New York 10152





Attention: Nate Sleeper   JL Zrebiec Facsimile: (212) 407-5252

 

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022





Attention: Margaret Andrews Davenport   Michael A. Diz Facsimile: (212) 909-7667
  (212) 909-6836





E-mail: madavenport@debevoise.com
             madiz@debevoise.com

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 

(f)             Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

(g)            No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.

 

(h)            Entire Agreement; No Third Party Beneficiaries. This Agreement
(i) constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersede any prior discussions,
correspondence, negotiation, proposed term sheet, agreement, understanding or
agreement and there are no agreements, understandings, representations or
warranties between the parties other than those set forth or referred to in this
Agreement and (ii) except as provided in Section 5 with respect to an
Indemnified Party, is not intended to confer in or on behalf of any Person not a
party to this Agreement (and their successors and assigns) any rights, benefits,
causes of action or remedies with respect to the subject matter or any provision
hereof.

 



22 

 

 

(i)              Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.

 

(i)              This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts executed and to
be performed wholly within such State and without reference to the choice-of-law
principles that would result in the application of the laws of a different
jurisdiction.

 

(ii)            Each party to this Agreement irrevocably submits to the
jurisdiction of the United States District Court for the Southern District of
New York or any court of the State of New York located in such district any
suit, action or other proceeding arising out of or relating to this Agreement,
and hereby irrevocably agrees that all claims in respect of such suit, action or
proceeding may be heard and determined in such court. Each party to this
Agreement hereby irrevocably waives, to the fullest extent that it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such suit, action or other proceeding. The parties further agree, to the extent
permitted by law, that final and unappealable judgment against any of them in
any suit, action or other proceeding contemplated above shall be conclusive and
may be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which shall be conclusive evidence of
the fact and amount of such judgment.

 

(iii)          EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(j)              Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party hereto. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

(k)            Enforcement. Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof. In any action or proceeding brought to enforce
any provision of this Agreement, the successful party shall be entitled to
recover reasonable attorneys’ fees in addition to its costs and expenses and
other available remedies.

 



23 

 

 

(l)              Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.

 

(m)          No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each CD&R Stockholder covenant, agree
and acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, shareholder, general or limited
partner or member of any CD&R Stockholder or of any Affiliate or assignee
thereof, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future director, officer, employee, shareholder, general or
limited partner or member of any CD&R Stockholder or of any Affiliate or
assignee thereof, as such for any obligation of any CD&R Stockholder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

 

(n)            Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts (including via facsimile and electronic
transmission), each of which shall be an original, but all of which together
shall constitute one instrument. This Agreement may be executed by facsimile
signature(s).

 

[Remainder of page left intentionally blank]

 

 

 

24 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

 



  Beacon Roofing Supply, Inc.           By:  /s/ Ross D. Cooper   Name: Ross D.
Cooper   Title: Sr. Vice President, General Counsel & Secretary

 

 

 

 

 



[Signature Page to Registration Rights Agreement]

 





 

 

 

  CD&R Roadhouse Holdings, L.P.       By: CD&R Associates VIII, Ltd.,     its
general partner         By:  /s/ Theresa A. Gore   Name: Theresa A. Gore  
Title:  Vice President, Treasurer and Assistant Secretary



 

 

 

 



[Signature Page to Registration Rights Agreement]

 







